Case 1:18-cr-00271-RDB Document 60 Filed 01/31/19 Page 1 of 10
U.S. Department of Justice

Uso PALEY
GSP EUN inited: Sitttes Attorney
"District Of: ‘Marjland

 

Zofa 4 JSouthern Divisio?
¥ Pi {2+ a
wf

 

ey
Paul A. Riley Mailing Address: ap ott ied Location: DIRECT: 410-209-4959
Assistant United States Attorney 36S, Charles Street, 4th Floor 868. Charles Street, 4th Floor MAIN: 410-209-4800
Paul Riley@usdoj.gov Baltimore, MD 21204 £ y Baltimdre! MP31201
wr Naina

ea OP ur y

January 10, 2019

Julie Reamy, Esq.
10 South St.,
Baltimore, MD 21202

Re: United States v. Michael A. Watts
Criminal No. RDB-18-0271

Dear Counsel:

This letter, together with the Sealed Supplement, confirms the plea agreement (this
“Agreement”) that has been offered to your client, Michael A. Watts (hereinafter “Defendant’’),
by the United States Attorney’s Office for the District of Maryland (“this Office”). If the
Defendant accepts this offer, please have the Defendant execute it in the spaces provided below.
If this offer has not been accepted by January 18, 2019, it will be deemed withdrawn. The terms
of the Agreement are as follows:

Offense of Conviction
1. The Defendant agrees to plead guilty to Count 2 of the Superseding Indictment,
which charges the Defendant with Robbery Affecting Commerce, in violation of 18 U.S.C. §
1951(a). The Defendant admits that the Defendant is, in fact, guilty of the offense and will so
advise the Court.

Elements of the Offense

2. The elements of the offense to which the Defendant has agreed to plead guilty, and
which this Office would prove if the case went to trial, are as follows:

That on or about the time alleged in the Superseding Indictment, in the District of
Maryland,
Count 2 (Robbery Affecting Commerce)

a. First, that the defendant knowingly obtained or took the personal property of
another, or from the presence of another;

b. Second, that the defendant took this property against the victim’s will, by actual or
threatened force, violence, or fear of injury, whether immediately or in the future; and

Rev. August 2018
3.

Case 1:18-cr-00271-RDB Document 60 Filed 01/31/19 Page 2 of 10

c. Third, that as a result of the defendant’s actions, interstate commerce, or an item
moving in interstate commerce, was delayed, obstructed, or affected in any way or degree.

is pleading guilty are as follows:

Penalties

The maximum penalties provided by statute for the offense to which the Defendant

 

 

 

 

 

 

 

 

 

 

 

Minimum | Maximum Supervised | Maximum! Special
Count Statute . ; .
Prison Prison Release Fine Assessment
18 U.S.C. .
2 § 1951(a) N/A 20 years 3 years $250,000 $100
a. Prison: If the Court orders a term of imprisonment, the Bureau of Prisons
has sole discretion to designate the institution at which it will be served.
b. Supervised Release: If the Court orders a term of supervised release, and

the Defendant violates the conditions of supervised release, the Court may order the Defendant
returned to custody to serve a term of imprisonment as permitted by statute, followed by an
additional term of supervised release. ‘

c. Restitution: The Court may order the Defendant to pay restitution pursuant
to 18 U.S.C. §§ 3663, 3663A, and 3664.

d. Payment: Ifa fine or restitution is imposed, it shall be payable immediately,
unless the Court orders otherwise under 18 U.S.C. § 3572(d). The Defendant may be required to
pay interest if the fine is not paid when due.

€. Forfeiture: The Court may enter an order of forfeiture of assets directly
traceable to the offense, substitute assets, and/or a money judgment equal to the value of the
property subject to forfeiture.

f. Collection of Debts: If the Court imposes a fine or restitution, this Office’s
Financial Litigation Unit will be responsible for collecting the debt. If the Court establishes a
schedule of payments, the Defendant agrees that: (1) the full amount of the fine or restitution is
nonetheless due and owing immediately; (2) the schedule of payments is merely a minimum
schedule of payments and not the only method, nor a limitation on the methods, available to the
United States to enforce the judgment; and (3) the United States may fully employ all powers to
collect on the total amount of the debt as provided by law. Until the debt is paid, the Defendant
agrees to disclose all assets in which the Defendant has any interest or over which the Defendant
exercises direct or indirect control. Until the money judgment is satisfied, the Defendant
authorizes this Office to obtain a credit report in order to evaluate the Defendant’s ability to pay,
and to request and review the Defendant’s federal and state income tax returns. The Defendant

Rev. August 2018
Case 1:18-cr-00271-RDB Document 60 Filed 01/31/19 Page 3 of 10

agrees to complete and sign a copy of IRS Form 8821 (relating to the voluntary disclosure of
federal tax return information) and a financial statement in a form provided by this Office.

Waiver of Rights

4. The Defendant understands that by entering into this Agreement, the Defendant
surrenders certain rights as outlined below:

a. If the Defendant had pled not guilty and persisted in that plea, the Defendant
would have had the right to a speedy jury trial with the close assistance of competent counsel.
That trial could be conducted by a judge, without a jury, if the Defendant, this Office, and the
Court all agreed.

b. If the Defendant elected a jury trial, the jury would be composed of twelve
individuals selected from the community. Counsel and the Defendant would have the opportunity
to challenge prospective jurors who demonstrated bias or who were otherwise unqualified, and
would have the opportunity to strike a certain number of jurors peremptorily. All twelve jurors
would have to agree unanimously before the Defendant could be found guilty of any count. The
jury would be instructed that the Defendant was presumed to be innocent, and that presumption
could be overcome only by proof beyond a reasonable doubt.

c. If the Defendant went to trial, the Government would have the burden of
proving the Defendant guilty beyond a reasonable doubt. The Defendant would have the right to
confront and cross-examine the Government’s witnesses. The Defendant would not have to
present any defense witnesses or evidence whatsoever. If the Defendant wanted to call witnesses
in defense, however, the Defendant would have the subpoena power of the Court to compel the
witnesses to attend.

d. The Defendant would have the right to testify in the Defendant’s own
defense if the Defendant so chose, and the Defendant would have the right to refuse to testify. If
the Defendant chose not to testify, the Court could instruct the jury that they could not draw any
adverse inference from the Defendant’s decision not to testify.

e. If the Defendant were found guilty after a trial, the Defendant would have
the right to appeal the verdict and the Court’s pretrial and trial decisions on the admissibility of
evidence to see if any errors were committed which would require a new trial or dismissal of the
charges. By pleading guilty, the Defendant knowingly gives up the right to appeal the verdict and
the Court’s decisions.

f. By pleading guilty, the Defendant will be giving up all of these rights,
except the right, under the limited circumstances set forth in the “Waiver of Appeal” paragraph
below, to appeal the sentence. By pleading guilty, the Defendant understands that the Defendant
may have to answer the Court’s questions both about-+the rights being given up and about the facts
of the case. Any statements that the Defendant makes during such a hearing would not be
admissible against the Defendant during a trial except in a criminal proceeding for perjury or false
statement.

Rev. August 2018
Case 1:18-cr-00271-RDB Document 60 Filed 01/31/19 Page 4 of 10

g. If the Court accepts the Defendant’s plea of guilty, the Defendant will be
giving up the right to file and have the Court rule on pretrial motions, and there will be no further
trial or proceeding of any kind in the above-referenced criminal case, and the Court will find the
Defendant guilty.

h. By pleading guilty, the Defendant will also be giving up certain valuable
civil rights and may be subject to deportation or other loss of immigration status, including possible
denaturalization, The Defendant recognizes that if the Defendant is not a citizen of the United
States, or is a naturalized citizen, pleading guilty may have consequences with respect to the
Defendant’s immigration status. Under federal law, conviction for a broad range of crimes can
lead to adverse immigration consequences, including automatic removal from the United States.
Removal and other immigration consequences are the subject of a separate proceeding, however,
and the Defendant understands that no one, including the Defendant’s attorney or the Court, can
predict with certainty the effect of a conviction on immigration status. The Defendant is not
relying on any promise or belief about the immigration consequences of pleading guilty. The
Defendant nevertheless affirms that the Defendant wants to plead guilty regardless of any potential
immigration consequences. :

Advisory Sentencing Guidelines Apply

5. The Defendant understands that the Court will determine a sentencing guidelines
range for this case (henceforth the “advisory guidelines range”) pursuant to the Sentencing Reform
Act of 1984 at 18 U.S.C. § 3551-3742 (excepting 18 U.S.C. § 3553(b)(1) and 3742(e)) and 28
U.S.C. §§ 991 through 998. The Defendant further understands that the Court will impose a
sentence pursuant to the Sentencing Reform Act, as excised, and must take into account the
advisory guidelines range in establishing a reasonable sentence.

Factual and Advisory Guidelines Stipulation

6. This Office and the Defendant stipulate and agree to the Statement of Facts set forth
in Attachment’A, which is incorporated by reference herein.

Count 2 (Robbery Affecting Commerce)

a. This Office and the Defendant agree that the applicable base offense level
is 20 pursuant to United States Sentencing Guidelines (“U.S.5.G.”) § 2B3.1(a).

b. This Office and the Defendant further agree that there is a 2 level increase
pursuant to U.S.S.G. § 2B3.1(b)(1) because the taking of the property ofa financial institution was
the object of the offense.

c. This Office and the Defendant further agree that there is a 5 level increase
pursuant to U.S.S.G. § 2B3.1(b)(2)(C)) because a firearm was brandished.

Rev. August 2018
Case 1:18-cr-00271-RDB Document 60 Filed 01/31/19 Page 5 of 10

d. This Office and the Defendant further agree that there is a 2 level increase
pursuant to U.S.S.G. § 2B3.1(b)(4)(B)) because a person was restrained to facilitate commission
of the offense or to facilitate escape.

e. This Office and the Defendant further agree that there is a 1 level increase
pursuant to U.S.S.G. § 2B3.1(b)(6) because a firearm was taken.

f. This Office and the Defendant further agree that there is a 3 level increase
pursuant to U.S.S.G. § 2B3.1(b)(7)(D) because the loss exceeded $500,000 but was less than
$1,500,000.

g. Thus, the combined offense level is 33.

h. Acceptance of Responsibility: This Office does not oppose a two level
reduction in the Defendant’s adjusted offense level pursuant to U.S.S.G. § 3E1.1(a), based upon
the Defendant’s apparent prompt recognition and affirmative acceptance of personal responsibility
for the Defendant’s criminal conduct. This Office agrees to make a motion pursuant to U.S.S.G.
§ 3E1.1(b) for an additional one level decrease in recognition of the Defendant’s timely
notification of the Defendant’s intention to enter a plea of guilty. This Office may oppose any
adjustment for acceptance of responsibility under U.S.S.G. § 3E1.1(a) and may decline to make a
motion pursuant to U.S.S.G. § 3E1.1(b), if the Defendant: (i) fails to admit each and every item in
the factual stipulation; (ii) denies involvement in the offense; (ii) gives conflicting statements
about the Defendant’s involvement in the offense; (iv) is untruthful with the Court, this Office, or
the United States Probation Office; (v) obstructs or attempts to obstruct justice prior to sentencing;
(vi) engages in any criminal conduct between the date of this Agreement and the date of
sentencing; (vii) attempts to withdraw the plea of guilty; or (viii) violates this Agreement in any
“way.

i. Accordingly, the anticipated adjusted offense level is 30.

7. There is no agreement as to the Defendant’s criminal history and the Defendant
understands that the Defendant’s criminal history could alter the Defendant’s offense level.
Specifically, the Defendant understands that the Defendant’s criminal history could alter the final
offense level if the Defendant is determined to be a career offender or if the instant offense was a
part of a pattern of criminal conduct from which the Defendant derived a substantial portion of the
Defendant’s income.

8. Other than as set forth above, no other offense characteristics, sentencing guidelines
factors, potential departures or adjustments set forth in the United States Sentencing Guidelines
are in dispute or will be raised in calculating the advisory guidelines, range.

Rule 11(c)(1)(C) Plea
9. The parties stipulate and agree pursuant to Federal Rule of Criminal Procedure

11(c)(1)(C) that a sentence within the range of 87 to 108 months is the appropriate disposition of
this case taking into consideration the nature and circumstances of the offense, the Defendant’s

Rev. August 2018
Case 1:18-cr-00271-RDB Document 60 Filed 01/31/19 Page 6 of 10

criminal history, and all of the other factors set forth in 18 U.S.C. § 3553(a). This Agreement does
not affect the Court’s discretion to order restitution or impose any lawful conditions of supervised
release. In the event that the Court rejects this Agreement, except under the circumstances noted
below, either party may elect to declare the Agreement null and void. Should the Defendant so
elect, the Defendant will be afforded the opportunity to withdraw his plea pursuant to the
provisions of Federal Rule of Criminal Procedure 11(c)(5). The parties agree that if the Court
finds that the Defendant engaged in obstructive or unlawful behavior and/or failed to acknowledge
personal responsibility as set forth herein, neither the Court nor the Government will be bound by
the specific sentence contained in this Agreement, and the Defendant will not be able to withdraw
his plea. After sentencing, this Office agrees to dismiss any open counts of the indictment as to
this defendant.

Waiver of Appeal

10. ‘In exchange for the concessions made by this Office and the Defendant in this
Agreement, this Office and the Defendant waive their rights to appeal as follows:

a. The Defendant knowingly waives all right, pursuant to 28 U.S.C. § 1291 or
any other statute or constitutional provision, to appeal the Defendant’s conviction on any ground
whatsoever. This includes a waiver of all right to appeal the Defendant’s conviction on the ground
that the statute(s) to which the Defendant is pleading guilty is unconstitutional, or on the ground
that the admitted conduct does not fall within the scope of the statute(s), to the extent that such
challenges legally can be waived.

b. The Defendant and this Office knowingly and expressly waive all rights
conferred by 18 U.S.C. § 3742 to appeal whatever sentence is imposed (including any term of
imprisonment, fine, term of supervised release, or order of restitution) for any reason (including
the establishment of the advisory sentencing guidelines range, the determination of the
Defendant’s criminal history, the weighing of the sentencing factors, and any constitutional
challenges to the calculation and imposition of any term of imprisonment, fine, order of forfeiture,
order of restitution, and term or condition of supervised release), except as follows:

i, The Defendant reserves the right to appeal any sentence that exceeds
the statutory maximum; and

il. This Office reserves the right to appeal any sentence below 87
months.

c. The Defendant waives any and all rights under the Freedom of Information
Act relating to the investigation and prosecution of the above-captioned matter and agrees not to
file any request for documents from this Office or any investigating agency.

Defendant’s Conduct Prior to Sentencing and Breach

11. Between now and the date of the sentencing, the Defendant will not engage in
conduct that constitutes obstruction of justice under U.S.S.G. § 3C1.1; will not violate any federal,

Rev. August 2018
Case 1:18-cr-00271-RDB Document 60 Filed 01/31/19 Page 7 of 10

state, or local law; will acknowledge guilt to the probation officer and the Court; will be truthful
in any statement to the Court, this Office, law enforcement agents, and probation officers; will
cooperate in the preparation of the presentence report; and will not move to withdraw from the
plea of guilty or from this Agreement.

12. If the Defendant engages in conduct prior to sentencing that violates the above
paragraph of this Agreement, and the Court finds a violation by a preponderance of the evidence,
then: (i) this Office will be free from its obligations under this Agreement; (ii) this Office may
make sentencing arguments and recommendations different from those set out in this Agreement,
even if the Agreement was reached pursuant to Rule 11(c)(1)(C); and (iii) in any criminal or civil
proceeding, this Office will be free to use against the Defendant al! statements made by the
Defendant and any of the information or materials provided by the Defendant, including
statements, information, and materials provided pursuant to this Agreement, and statements made
during proceedings before the Court pursuant to Rule 11 of the Federal Rules of Criminal
Procedure. A determination that this Office is released from its obligations under this Agreement
will not permit the Defendant to withdraw the guilty plea. The Defendant acknowledges that the
Defendant may not withdraw the Defendant’s guilty plea—even if made pursuant to Rule
11(c)(1)(C)—if the Court finds that the Defendant breached the Agreement. In that event, neither
the Court nor the Government will be bound by the specific sentence or sentencing-range agreed
and stipulated to herein pursuant to Rule 11(c)(1)(€).

Restitution And Forfeiture

13. The Defendant agrees to the entry of a restitution order for the full amount of the
victims’ losses. The Defendant agrees that, pursuant to 18 U.S.C. §§ 3663 and 3663A and
3563(b)(2) and 3583(d), the Court may order restitution of the full amount of the actual, total loss
caused by the offense conduct set forth in the factual stipulation, which the parties stipulate is at
least $1,324,288.00. The total amount of restitution shall be due immediately and shall be ordered
to be paid forthwith. Any payment schedule imposed by the Court establishes only a minimum
obligation. Defendant will make a good faith effort to pay any restitution. Regardless of
Defendant’s compliance, any payment schedule does not limit the United States’ ability to collect
additional amounts from Defendant through all available collection remedies at any time. The
Defendant further agrees that the Defendant will fully disclose to this Office, the probation officer,
and to the Court, subject to the penalty of perjury, all information (including but not limited to
copies of all relevant bank and financial records) regarding the current location and prior
disposition of all funds obtained as a result of the criminal conduct set forth in the factual
stipulation. The Defendant further agrees to take all reasonable steps to retrieve or repatniate any
such funds and to make them available for restitution. If the Defendant does not fulfill this
provision, it will be considered a material breach of this Agreement, and this Office may seek to
be relieved of its obligations under this Agreement. The Defendant also agrees to forfeit the $388
cash that was on his person at the time of his arrest and jewelry that was also seized from him at
the time of his arrest.

 

Rev. August 2018
Case 1:18-cr-00271-RDB Document 60 Filed 01/31/19 Page 8 of 10

Court Not a Party

14. If the Court accepts the Rule 11(c)(1)(C) plea it will be bound by the terms as stated
above.

Entire Agreement

15. This letter, together with the Sealed Supplement, constitutes the complete plea
agreement in this case. This letter, together with the Sealed Supplement, supersedes any prior
understandings, promises, or conditions between this Office and the Defendant. There are no other
agreements, promises, undertakings, or understandings between the Defendant and this Office
other than those set forth in this letter and the Sealed Supplement. No changes to this Agreement
will be effective unless in writing, signed by all parties and approved by the Court.

If the Defendant fully accepts each and every term and condition of this Agreement, please
sign and have the Defendant sign the original and return it to me promptly.

Very truly yours,

Robert K. Hur
United States Attorne

P. Michael Cunningham
Paul A. Riley
Assistant United States Attorneys

[have read this Agreement, including the Sealed Supplement, and carefully reviewed every
part of it with my attorney. I understand it and 1 voluntarily agree to it. Specifically, I have
reviewed the Factual and Advisory Guidelines Stipulation with my attorney and I do not wish to
change any part of it. Tam completely satisfied with the representation of my attorney.

Date ‘Michael Watts

 

I am the Defendant’s attorney. I have carefully reviewed every part of this Agreement,
including the Sealed Supplement with the Defendant. The Defendant advises me that the
Defendant understands and accepts its terms. To my knowledge, the Defendant’s decision to enter

into this Agreement is an informed and voluntary one,
113/19 Zor

Date Julie Reamy, Esq. C/

Rev. August 2018

  
    
Case 1:18-cr-00271-RDB Document 60 Filed 01/31/19 Page 9 of 10

ATTACHMENT A
STIPULATION OF FACTS

The undersigned parties stipulate and agree that if this case had proceeded to trial, this
Office would have proven the following facts beyond a reasonable doubt. The undersigned parties
also stipulate and agree that the following facts do not encompass all of the evidence that would
have been presented had this matter proceeded to trial.

Michael Watts a/k/a “Turtle,” age 42, is a resident of Brooklyn, New York. On Monday,
January 22, 2018, at approximately 7:15 a.m., Watts and his co-defendants, Orneth South and Ryan
Smith, robbed a Loomis Armored vehicle that was parked at a branch of the State Employees’
Credit Union (SECU) located at 1101 Mt. Hermon Road, Salisbury, Maryland of $1,324,288.00.

While the Loomis vehicle driver was removing cash cassettes from the ATM at the
SECU, Watts approached the driver, placed a gun to his head, and disarmed him of his service
weapon. Watts then grabbed the driver by the hair and ordered him to open the door of the
Loomis vehicle. After the driver did so, South and Smith approached and, along with Watts,
removed several bags of money from the Loomis vehicle; they also stole ATM cassettes filled
with cash.

Watts then removed zip ties from within clothing on his person, and South physically
forced the Loomis vehicle driver in to the Loomis vehicle where South used the zip ties to secure
the driver’s hands.

Watts, Smith, and South then fled the area with bags of money and cash cassettes from
the ATM, stealing $1,324,288 in total. They then returned to Smith’s residence in nearby
Princess Anne, Maryland and divided the stolen money.

On May 18, 2018, Watts was arrested in Queens, New York on a warrant issued as a result
of the Loomis robbery. Watts voluntarily waived his Miranda rights and agreed to speak with
investigators. He confessed to his involvement in the robbery and admitted that he had conducted
surveillance several times on the armored car that he ultimately robbed. Watts then explained how
the robbery unfolded, telling investigators that:

He carried zip-ties to restrain the driver and a handgun;
He approached the driver, disarmed him, and grabbed the driver by the hair;
He directed the driver back into the armored car, and the driver was then zip-tied and
restrained;

e He then tock bags of money from the armored car and a box containing cash from the
open ATM;

e He used his portion of the stolen money to purchase a Mercedes $430, jewelry, clothes,
two tombstones, and to pay off bills and rent;

e At the time of his arrest, he was wearing approximately $70,000 in jewelry, including
a custom turtle pendant.
Case 1:18-cr-00271-RDB Document 60 Filed 01/31/19 Page 10 of 10

At the time of the robbery, Loomis Armored was engaged in the business of cash-handling
products and services to financial institutions and commercial/retail businesses nationwide, and
thus its business affected interstate commerce.

SO STIPULATED: (lake caolaun

P. Michael Cunningham
Paul A. Riley
Assistant United States al,

we ee ON

Michael Watts
Defendant

 

 

Julie Reamy, Esq.
Counsel for Defendart
